Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 8, 10-14, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton et al. (US 2012/0011578) hereafter Hinton in view of Preibisch et al. (US 9,462,044) hereafter Preibisch.
Regarding claim 1. Hinton discloses a system for relaying authentication credentials, comprising: 
a computing device comprising a processor and a memory; and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: 
send an authentication request to a federated service, the authentication request comprising an SSO token associated with a user account (para 45-48, present the security token to the service provider’s F-SSO system using any suitable technique); 
receive an access token, the access token providing access to the federated service for the user account (para 45-48, service provider’s F-SSO system can also extract the user’s identity and related attributes from the security token and generate an F-SSO attributes cookie including the user’s identity and attributes [F-SSO attributes cookie is considered an access token]).
Hinton does not explicitly disclose provide the access token to the application or receive a request for the access token from an application.  However, in an analogous art, Preibisch discloses secure user, device, application registration including receive a request for the access token from an application (fig 7B, 710-711) and provide the access token to the application (fig 7B, 711-712).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Hinton with the implementation of Preibisch in order to retrieve an access token and refresh token without registration thereby reducing time and increasing ease of use (col 1, 36-50).

Regarding claim 3. Hinton and Preibisch disclose the system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least determine whether the request for the access token is valid based at least in part on whether the application is authorized to access the access token (Preibisch, fig 7B, 710-712 and corresponding text [JWT validates and authorizes the second application]).

Regarding claim 4. Hinton and Preibisch disclose the system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least determine that a user associated with the user account is authorized to access the federated service based at least in part on one or more access permissions (para 41-42, authentication, in which the specified subject was authenticated by a particular means at a particular time; authorization, in which a request to allow the specified subject to access the specified resource has been granted or denied; and attribute, in which the specified subject is associated with the supplied attributes; see also para 45).

Regarding claim 5. Hinton and Preibisch disclose the system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least receive the SSO token and an identifier corresponding to the user account (para 46).

Regarding claim 6. Hinton and Preibisch disclose the system of claim 1, wherein the request for the access token comprises a user identifier corresponding to the user account (para 46).

Regarding claim 7. Hinton and Preibisch disclose the system of claim 1, wherein the request for the access token comprises an identifier corresponding to the federated service (para 46).

Claims 8, 10-15, 17-20 are similar in scope to claims 1, 3-7 and are rejected under similar rationale.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinton and Preibisch as applied to claim 1, 8, 15 above, and further in view of Kanov et al. (US 9,674,699) hereafter Kanov.
Regarding claim 2. Hinton and Preibisch disclose the system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: receive a refresh token together with the access token (fig 7B and corresponding text; see also col 8, 16-24), but do not explicitly disclose send the refresh token to the federated service in response to an expiration of the access token; and receive a second access token, the second access token providing access to the federated service for the user account.  However, in an analogous art, Kanov discloses secure communication in mobile devices including send the refresh token to the federated service in response to an expiration of the access token (col 6, 13-46); and receive a second access token, the second access token providing access to the federated service for the user account (col 6, 41-51).   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Hinton and Preibisch with the implementation of Kanov in order to obtain new access tokens when they expire (col 6, 47-51).

Claims 9 and 16 are similar in scope to claim 2 and are rejected under similar rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,855,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of the parent application now US Patent 10,855,669.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439